NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

WILLIAM R. SCHAEFER,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D16-5237
                                            )
PATRICIA A. SCHAEFER,                       )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Christopher C. Nash,
Judge.

W. Dale Gabbard of The Law Office of W.
Gabbard, P.A., Tampa, for Appellant.

James R. Schaffer of James R. Schaffer,
P.A., Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.